DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 9-14 in the reply filed on December 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the NDT step, CT scanning, and micro CT scanning must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 9-14 are objected to because of the following informalities:
Regarding claim 9, “steps of,” should be changed to “steps of:” in order to correct a grammatical informality. The limitation “according to the method of claim 1” should be removed due to being directed to a non-elected process. The 
Regarding claim 10-13, “A method according to claim 9” should be changed to “The method according to claim 9” in order to correct the antecedence. 
Regarding claim 14, the limitation “according to the method of claim 1” should be removed due to being directed to a non-elected process.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “NDT” and “AM process” which render the claim indefinite. A limitation directed to the definition of an NDT and an AM process is not recited by the claim the claim fails to particularly point out what NDT is and what an AM process is. The Examiner has interpreted NDT as non-destructive testing and an AM process as an additive manufacturing process. 

Further, the claim recites the limitations “a second said test specimen” in lines 5-6, “the performance of a second NDT” in lines 7, “the results of the first and second NDT steps” in lines 7-8, and “the method” in line.  There is insufficient antecedent basis for these limitations in the claim. The claim fails to define or introduce a limitation directed to “a performance of a second NDT step on the test component for defects”. The second NDT step is not defined or positively recited by the claim. As currently written, the claim states that the results from the two NDT steps are compared. However, the claim fails to recite a limitation directed to a step of obtaining results from the first and second NDT steps. Further, the claim fails to particularly point out what method the limitation “the method” is referring to. The Examiner has interpreted the claim as limitations as “a second test specimen”, “arranging a performance of a second NDT step on the first test specimen for defects”, and “comparing measurements of the first NDT step and arrangement of the second NDTs steps”. Claim 10-11 are rejected by virtue of their dependency. 
Regarding claim 12, the limitation “in which the first test specimen is additionally destructively tested to measure the type and size of the at least one defect” renders the claim indefinite. As currently written, the limitation is not active step and is narrative. The claim fails to state when the additionally destructively testing occurs during the process. Claim 9 states that the first NDT step obtains the type and size of the defect. The claim fails to point out how the first specimen is tested destructively and non-destructively. The Examiner has interpreted the claim as “testing the first test specimen to measure the type and size of the at least one defect”. 
Regarding claim 13, the limitation “in which an NDT step is performed on the second test specimen before insertion into the component” renders the claim indefinite. The step of insertion into the component is not recited by the claim nor by claim 9. As currently written, the claim states “an NDT step is performed”. However, claim 9 recites a first NDT step for the first test specimen and a second NDT step. The claim fails to particularly point out whether the NDT step is the first, second, or a different NDT step. As currently written, the insertion of the test specimen occurs before the performance of the second NDT step. Further, the claim does not recite an active step of performing an NDT step. The Examiner has interpreted the claim as “a method according to claim 9,  in which an NDT step is performed on the second test specimen after insertion of the second test specimen”. 
Regarding claim 14, the claim recites “A method of testing a test component manufactured according to the method of claim 1, the method including the performance of an NDT step on the test component for defects in the test specimen” which renders the claim indefinite. The claim fails to recite any positive, active steps that define what the method encompasses. The Examiner has interpreted the claim as “a method of testing a test component for detects comprising scanning a test component; and measuring a test component for defects”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (CN 108195856; notated as Translated Liu).
Regarding claim 14, as best understood:
Liu discloses a method of testing a test component for detects comprising scanning a test component (Translated Liu; [0016]-[0017], CT scan to measure the type and size of defects); and measuring a test component for defects (Translated Liu; [0016]-[0017], CT scan to measure the type and size of defects).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108195856; notated as Translated Liu) in view of Potter (U.S. 9,764,517).
Regarding claim 9, as best understood:
Liu discloses A method of validating an NDT process for a component manufactured by an AM process, the method including the steps of, forming by an AM process a first test specimen (Translated Li; [0011]-[0012], additive manufacturing material) containing at least one defect of a specified type and size (Translated Liu; [0015], comparison test block having defects with a type and size), measuring by a first NDT step the type and size of the at least one defect in the first test specimen (Translated Liu; [0016]-[0017], CT scan to measure the type and size of 
However, Liu fails to disclose said test component having a second test specimen inserted therein.
Potter teaches said test component having a second test specimen inserted therein (Col. 9, lines 11-25 and lines 48-55, second specimen filing void).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Liu with the specimen insertion taught by Potter in order to improve efficiency by increasing the detection of defects in a test specimen (Potter; Col. 2, lines 6-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, as best understood:
The combination of Liu and Potter discloses a method according to claim 9, in which at least one of the first and second NDT steps comprises CT scanning (Translated Liu; [0036], CT).
Regarding claim 11, as best understood:
The combination of Liu and Potter discloses a method according to claim 9, in which the first NDT step includes micro CT scanning (Potter; Col. 1, 52-67).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Liu with the micro CT by Potter in order to improve efficiency by 
Regarding claim 12, as best understood:
The combination of Liu and Potter discloses a method according to claim 9, testing the first test specimen to measure the type and size of the at least one defect (Translated Liu; [0016]-[0017], CT scan to measure the type and size of defects).
Regarding claim 13, as best understood:
The combination of Liu and Potter discloses a method according to claim 9, in which an NDT step is performed (Potter; Col. 10, lines 40-60) on the second test specimen after insertion of the second test specimen (Col. 9, lines 11-25 and lines 48-55, second specimen filing void).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Liu with the CT by Potter in order to improve efficiency by increasing the detection of defects in a test specimen (Potter; Col. 2, lines 6-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DehghanNiri (U.S. 2018/0126670) X-ray inspection of addictive manufactured parts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884